Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the election of group V (claims 18-23) in the reply filed on 10/29/2021 is acknowledged.
Claims 1, 7-11, 24-36, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the  reviewing the specification there appears to be no corresponding structure for “cable module”, “position determiner”, “direction determiner”. 

Claims 18-23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the structure corresponding to “cable module”, “position determiner”, “direction determiner”. The specification does not enable a person skilled in the art to make to the invention commensurate in scope with the claim(s).

Claim limitations “cable module”, “position determiner”, “direction determiner” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. After reviewing the specification there appears to be no corresponding structure for “cable module”, “position determiner”, “direction determiner”.  Therefore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may: 
(a) Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function; 
(b) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c) Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or 
(d) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2009041503) in view of Mueller et al. (Mueller) (US 2015/0168263).
Regarding claim 18, Sato discloses a pump inspection system (FIG. 1) comprising: an endoscope ([0035], an endoscope) inserted into a pump ([0003], [0015], an imager is inserted into a pump) and, wherein the endoscope comprises: a capture module ([0015], [0016], image capture device); a cable module configured to transmit camera images obtained by the of camera ([0015], [0016], a fiberscope captures images).
Sato is silent about an inspection device to which the endoscope is connected; a capture module including a plurality of cameras; transmit camera images obtained by the plurality of cameras to the inspection device, and the inspection device comprises: a position determiner that determines a position of a distal end of the endoscope in the pump on the basis of camera images of an inside of the pump obtained by the plurality of cameras, and a direction determiner that 
Mueller from the same or similar field of endeavor discloses an inspection device (16) to which the endoscope is connected (FIG. 1); a capture module including a plurality of cameras ([0033], a plurality of cameras); transmit camera images obtained by the plurality of cameras to the inspection device ([0038], images captured by the imaging device are transmitted to the position determining device), and the inspection device comprises: a position determiner that determines a position of a distal end of the endoscope in the pump on the basis of camera images of an inside of the pump obtained by the plurality of cameras ([0038], the position of the endoscope is determined based on captured image data), and a direction determiner that determines a direction into which the distal end of the endoscope faces in the pump on the basis of the camera images of an inside of the pump obtained by the plurality of cameras ([0038], the orientation of the endoscope is determined based on captured images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mueller into the teachings of Sato for capturing multiple images with position and direction data for determining the location of defects.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2009041503) in view of Mueller et al. (Mueller) (US 2015/0168263), and further in view of Kogasaka et al. (Kogasaka) (US 2005/0004431).
claim 21, Sato in view of Mueller discloses the pump inspection system according to claim 18 (see claim 18 above) and capturing images inside of the pump (see claim 1 above).
Sato in view of Mueller is silent about wherein the inspection device comprises a multi-display that respectively displays the camera images obtained by the plurality of cameras on a plurality of screens.
Kogasaka from the same or similar field of endeavor discloses wherein the inspection device comprises a multi-display that respectively displays the camera images obtained by the plurality of cameras on a plurality of screens (FIG. 1, [0003], images captured by an endoscope are displayed on multiple screens 12, 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kogasaka into the teachings of Sato in view of Mueller for displaying multiple captured images simultaneously for inspection.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2009041503) in view of Mueller et al. (Mueller) (US 2015/0168263) in view of McCall et al. (McCall) (US Pat. No. 6,002,430), and further in view of Kasahara (US 2006/0139579).
Regarding claim 22, Sato in view of Mueller discloses the pump inspection system according to claim 18 (see claim 18 above) and capturing camera images of an inside of the pump (see claim 1 above).
Sato in view of Mueller is silent about a spherical display processor that converts the camera images obtained by the plurality of cameras into spherical display images, and a spherical display that displays the spherical display images on a spherical screen.
(col. 8, lns. 51-63, images are converted to spherical images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McCall into the teachings of Sato in view of Mueller generating 360 degree images.
Sato in view of Mueller in view of McCall is silent about a spherical display that displays the spherical display images on a spherical screen.
Kasahara from the same or similar field of endeavor discloses a spherical display that displays the spherical display images on a spherical screen ([0002], images are projected onto a spherical display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kasahara into the teachings of Sato in view of Mueller in view of McCall for increasing the immersion of the displayed images.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2009041503) in view of Mueller et al. (Mueller) (US 2015/0168263), and further in view of Kumar et al. (Kumar) (US 2017/0035268).
Regarding claim 23, Sato discloses the pump inspection system according to claim 18 (see claim 18 above) and capturing camera images of an inside of the pump (see claim 1 above).
Sato is silent about wherein the inspection device comprises: a stereoscopic display processor that converts the camera images of an inside of the pump obtained by the plurality of 
Kumar from the same or similar field of endeavor discloses wherein the inspection device comprises: a stereoscopic display processor that converts the camera images of an inside of the pump obtained by the plurality of cameras into stereoscopic display images, and a stereoscopic display that displays the stereoscopic display images on a stereoscopic display screen ([0017], 2D images are converted into stereoscopic images and displayed on a stereoscopic display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kumar into the teachings of Sato in view of Mueller for increasing the immersion of the displayed images.

Allowable Subject Matter
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488